DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-3, 5, and 7-20 are rejected.
Claims 4 and 6 are objected to.
Response to Amendment
This Office Action is responsive to the amendment filed on 10/13/2021.
Claims 1, 11, and 16 are amended. Accordingly, the amended claims are being fully considered by the examiner.
Applicant’s amendments to claims 1 and 11 have overcome all the claim objections of claims 1-15 as set forth in the previous office action.
Applicant’s amendments to claim 11 have overcome all the 35 USC § 112 rejections of claims 11-15 as set forth in the previous office action.
This action is MADE FINAL. Please see response to arguments section for further details.
Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11:
	Claim 11 recites “the processing of the signals” in line 11. There is insufficient antecedent basis for this limitation in the claim.
	For the examination purpose, the above described limitation is construed as, “ processing of the signals”
	Appropriate correction is required.

Claims 11-15:
	Based on their dependencies in claim 11, claims 11-15 also include the same deficiencies as claim 11; therefore, for the same reasons as described above in claim 11, claims 11-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Terminal Disclaimer
Examiner notes that, applicant stated in their remarks that applicant filed a Terminal Disclaimer; however, no Terminal Disclaimer is found to be filed with the amendments submitted on 10/13/2021. Therefore, the previously applied double patenting rejections are maintained and are updated based on the amendments.
A terminal disclaimer may be effective to overcome a nonstatutory double patenting rejection over a reference patent (37 CFR 1.321(b) and (c)).

	Information Disclosure Statement
The information disclosure statement filed 12/14/2020 fails to comply with the provisions of 37 CFR 1.98 and MPEP § 609 because copies of English translations of the cited foreign documents (see the IDS, foreign patent document section, cite no. 1-4) are not provided.
It has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
See MPEP 37 CFR 1.98(a): Any information disclosure statement filed under § 1.97 shall include the items listed in paragraphs (a)(1), (a)(2) and (a)(3) of this section.
	(a)(3)(ii) A copy of the translation if a written English-language translation of a non-English-language document, or portion thereof, is within the possession, 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-10 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US10774814B2 and further in view of Bosche et al. (US20040057828A1) [hereinafter Bosche], Latorre et al. (US20110135466A1) [hereinafter Latorre], and Mimeault et al. (US20110205521A1) [hereinafter Mimeault].
Claim 1 (amended):
	Regarding claim 1, claim 1 of the U.S. Patent No. US10774814B2 discloses, “A system for monitoring deflection of turbine blades of a wind turbine comprising a tower, wherein the turbine blades comprise segments along a length of the turbine blades, the system comprising:” [See claim 1 of the U.S. Patent No. US10774814B2: “A system for monitoring deflection of turbine blades of a wind turbine comprising a tower, wherein the turbine blades comprise segments along a length of the turbine blades, the system comprising:”]; 
	“a position detection apparatus mounted to the wind turbine, the position detection apparatus comprising a plurality of position detection components each one of the position detection components monitoring,”… “detecting a presence or absence of a corresponding one of the segments of the turbine blades ,” [See claim 1 of the U.S. Patent No. US10774814B2: “a position detection apparatus mounted to the wind turbine, the position detection apparatus comprising position detection components each detecting a presence or absence of a corresponding one of the segments of the turbine blades;”];
	“a deflection controller configured to receive signals indicative of the presence or absence detections” “to determine a distance of each of the segments of the turbine blades relative to the tower, whereby the distance of each of the segments of the turbine blades relative to the tower is representative of the deflection of the turbine blades,” [See claim 1 of the U.S. Patent No. US10774814B2: “a deflection controller configured to receive the presence or absence detection and to use the presence or absence detection to determine a distance of each of the segments of the turbine blades relative to the tower, whereby the distance of each of the segments of the turbine blades relative to the tower is representative of the deflection of the turbine blades,”], but claim 1 of the U.S. Patent No. US10774814B2 doesn’t explicitly disclose, “a position detection apparatus mounted to the wind turbine, the position detection apparatus comprising a plurality of position detection components each one of the position detection components monitoring, in a ground facing direction, with the position detection components being adapted to detect a presence or absence of a corresponding one of the segments of the turbine blades crossing the field of detection, wherein each of one of the discrete fields of detection is associated to a different one of the position detection components;” “a deflection controller configured to receive signals indicative of the presence or absence detections from the position detection components and to process the signals according to their associated field of detection” “wherein at least one field of deflection is crossed by the turbine blades only when the turbine blades undergo a minimum level of deflection.”
	However, Bosche discloses, “a position detection apparatus mounted to the wind turbine,” [See as shown in figure 1, position detection apparatus with sensor 8 mounted on tower 1: “a stationary sensor 8 is located on the tower that measures the blade clearance L” (¶18)… “wind turbine of the present invention is shown in FIG. 1 and includes a tower 1” (¶12)];
	“the position detection apparatus” “detecting a presence or absence of a corresponding one of the segments of the turbine blades” [See the position detection apparatus with components such as position detecting sensor 8, where sensor 8 detects the clearance between the tower and the blade tip (e.g.; monitoring the presence or absence of the tip within the defined clearance zone L): “a stationary sensor 8 is located on the tower that measures the blade clearance L as the blade passes its downward position. Such a sensor must be synchronized to measure the clearance L at precisely the correct moment.” “The actual sensor 8 that measures blade clearance can be any suitable type of sensor. It can be a laser device or an untrasonic sensor that measures the distance between the sensor and the object being sensed. A preferred embodiment of the tower clearance sensor is shown in FIG. 2.” (¶18)… “As the blades 4 rotate, they move around a path that includes a lowermost position. As the blades pass through their lowermost position, they are separated from the tower 1 by a tower clearance distance L as shown in FIG. 1. The blades tend to deflect in an out-of-plane direction in response to wind speed variations and structural response. As the blades deflect, their tower clearance L varies.” (¶14)];
“each one of the position detection components monitoring,” “a discrete field of detection,” “for detecting a presence or absence of a corresponding one of the segments of the turbine blades crossing the field of detection,” [See the system is collecting data via sensor 8, where the sensor 8 senses data regarding a field of detection within the field of view of a detector (e.g.; when the blade passes the sensor’s field of detection within the field of view of the sensor) when the blades crossing the field of detection: “As the blades 4 rotate, they move around a path that includes a lowermost position. As the blades pass through their lowermost position, they are separated from the tower 1 by a tower clearance distance L as shown in FIG. 1.” (¶14)… “Rather than sensing the blade deflection around the entire rotation, it is possible to measure the deflection only as the blade passes the tower.” “a stationary sensor 8 is located on the tower that measures the blade clearance L as the blade passes its downward position.” (¶18)];
“a deflection controller configured to receive signals indicative of the presence or absence detections” “and to process the signals according to their associated field of detection to determine a distance of each of the segments of the turbine blades relative to the tower, whereby the distance of each of the segments of the turbine blades relative to the tower is representative of the deflection of the turbine blades.” [See the controller receives the sensed signal from the sensor (e.g.; presence or absence of the blade within the clearance zone L); then based on the sensed signal, the controller determines if the blade is too close to striking the tower (e.g.; determines the distance of the blade from the tower such that the distance is less than the clearance L); then based on determination that the blade is too close to the tower (associated field of detection), the controller determines that there is a blade deflection, and based on the blade deflection, the controller performs appropriate control actions: “The controller of the present invention uses the output from the blade deflection sensor to determine if the blade is in danger of striking the tower. If the controller determines that a tower strike is possible, then it takes some control action to avoid a tower strike. The control action could take several possible forms. The controller could pitch the blades if the turbine is a variable pitch machine.” (¶14)… “a stationary sensor 8 is located on the tower that measures the blade clearance L as the blade passes its downward position.” (¶18)… “Once the blade deflection has been measured, the controller” “compares the deflection to a predetermined operating envelope to determine if there is a risk of a tower strike.” “The blade's out-of-plane deflection and velocity are compared to an operating envelope as shown in FIG. 4. The operating envelope includes regions of various danger levels.” “in FIG. 4, there is a region of extreme danger when the blade deflection places the blade very close to the tower or when a combination of deflection and velocity indicate that the blade is moving toward the tower.” (¶20)];
“wherein at least one field of deflection is crossed by the turbine blades only when the turbine blades undergo a minimum level of deflection.” [Examiner notes that claim in broadest reasonable interpretation, the limitation “only when the turbine blades undergo a minimum level of deflection” means that the blades cross a field of detection only when the blades experience a minimal deflection, where the minimal means when the blades just starts experiencing deflection.
See the system when the blades starts experiencing deflection starting with a minimum deflection, the blades cross the field of view (e.g.; measure the deflection only as the blade passes the tower when the blade passes the sensor’s field of detection within the field of view of the sensor): “As the blades 4 rotate, they move around a path that includes a lowermost position. As the blades pass through their lowermost position, they are separated from the tower 1 by a tower clearance distance L as shown in FIG. 1.” (¶14)… “Rather than sensing the blade deflection around the entire rotation, it is possible to measure the deflection only as the blade passes the tower.” “a stationary sensor 8 is located on the tower that measures the blade clearance L as the blade passes its downward position.” (¶18)], but doesn’t explicitly disclose, “the position detection apparatus comprising a plurality of position detection components each one of the position detection components monitoring, in a ground facing direction, a discrete field of detection, thereby resulting in a plurality of discrete fields of detection with the position detection components being adapted to detect a presence or absence of a corresponding one of signals indicative of the presence or absence detections from the position detection components and to process the signals according to their associated field of detection” 
However, Latorre discloses, “the position detection apparatus” “monitoring, in a ground facing direction, a discrete field of detection,” “detecting a presence or absence of a corresponding one of the segments of the turbine blades,” [See the position detecting apparatus 46 is monitoring in the ground facing direction (e.g.; detection field of view of the camera facing towards the ground as shown in figure 3) presence or absence of a segment of the blade 22: “position detecting apparatus 46” “acquire data relating directly to a position of at least one turbine blade 22 and transmit such data to the controller 36. The controller 36” “determine the turbine blade deflection” (¶20)… “position detecting apparatus 46 may comprise a camera configured to capture or acquire images relating directly to the position of at least one of the turbine blades 22.” “the camera is mounted to the bottom of the nacelle 16 such that the field of view of the camera is directed towards the location at which the blades 22 pass the tower 12.” “the field of view of the camera may be adapted such that the camera always captures an image of the turbine blades 22 as they pass the tower 12, even when the turbine blades 22 are in a non-deflected state. Alternatively, the field of view may be set such that the turbine blades 22 only enter the camera's field of view when in a deflected position.” (¶27)], but doesn’t explicitly disclose, “the position detection apparatus with the position detection components being adapted to detect a presence or absence of a corresponding one of the segments of the turbine blades,” “wherein each of one of the discrete fields of detection is associated to a different one of the position detection components;” “a deflection controller configured to receive signals indicative of the presence or absence detections from the position detection components and to process the signals according to their associated field of detection”
However, Mimeault discloses, “the position detection apparatus comprising a plurality of position detection components, each one of the position detection components monitoring,” “a discrete field of detection, thereby resulting in a plurality of discrete fields of detection with the position detection components being adapted to detect a presence or absence of a corresponding one of the segments of the turbine blades” “wherein each of one of the discrete fields of detection is associated to a different one of the position detection components;” [See the detection apparatus include plurality of detection components such as discrete detectors 52, 53, 54, 55; each one of the discrete detectors have different field of views as shown in figure 2 such that each one of the position detection components monitoring a discrete field of detection that results in plurality of field of detection (e.g.; plurality of FOA such as FOVA, FOAB, FOAC etc.). See each of the detector (e.g.; 53) monitoring in its field of detection (e.g.; FOVB) segments (e.g.; segment C). See each of one of the discrete fields of detection is associated to a different one of the position detection components  “Referring to FIG. 2,” “the sensor configuration involves a plurality of discrete detectors 52, 53, 54, 55, each observing a respective fixed field of view FOVA through FOVD within a volume of space illuminated by the light source 51 and comprising objects A through D. Fields of view of the detectors are narrow or might be a combination of narrow and wide field of views” “The optical detector is as an example any of photodiodes, APD or PMT.” (¶52)… “A complete trace of a reflection/backscatter of the emitted light on the object in the environment is received and acquired using the optical detector.” (¶10)… “The field-of-view of two of the sub-detectors are shown as FOV1 and FOV2.” “where it will be located in the FOV1 of a sub-detector of optical detector 64. The multichannel LED object detection system will be able to detect its presence in FOV1 when it reaches the area of detection.” (¶57)];
“controller configured to receive signals indicative of the presence or absence detections from the position detection components and to process the signals according to their associated field of detection” [See the position detections components (e.g.; detectors 52, 53 etc.) detects in their respective field of view (e.g.; plurality of FOA such as FOVA, FOAB, FOAC etc.), and the controller (e.g.; data/signal processor 18 as shown in figure 1) receives and processes the signals indicative of the presence (e.g.; detection result within FOV) from the detectors: “An optical detector array 16 (or a plurality of optical detectors) associated with the LED light source 12 and an optical lens 30 collects the light emitted by the LED light source 12 and back-scattered by the objects A. The optical detector array 16 receives an echo back signal from an object in the FOV. Each pixel of the detector array 16 acts as a discrete detector with a specific field of view (FOV) and probes a specific portion of the illuminated scene.” (¶36)… “sensor configuration involves a plurality of discrete detectors 52, 53, 54, 55, each observing a respective fixed field of view FOVA through FOVD within a volume of space illuminated by the light source 51 and comprising objects A through D. Fields of view of the detectors are narrow or might be a combination of narrow and wide field of views as a trade-off between distance accuracy and number of detectors necessary.” (¶52)… “The field-of-view of two of the sub-detectors are shown as FOV1 and FOV2.” “where it will be located in the FOV1 of a sub-detector of optical detector 64. The multichannel LED object detection system will be able to detect its presence in FOV1 when it reaches the area of detection.” (¶57)], but doesn’t explicitly disclose, “a deflection controller configured to receive signals indicative of the presence or absence detections from the position detection components and to process the signals” “to determine” “the deflection of the turbine blades,”
However, Wan discloses, “a deflection controller configured to receive signals indicative of the presence or absence detections from the position detection components and to process the signals” “to determine” “the deflection of the turbine blades,” [See the controller receives presence detection data from plurality of detection components (e.g.; data received from the imaging units), and then determines a level of blade deflection (e.g.; amount of bending from the reference/desired position) from data corresponding to the detection components (e.g.; any data related to the imaging units detecting presence of the blades): “The processing unit processes the plurality of the captured light patterns from the imaging unit for inspection of deflection of the blade.” (¶6)… “processing the plurality of the captured light patterns from the imaging unit separately for inspection of deflection of the blade” (¶7)… “FIG. 9 illustrates” “chart 31 showing changes of flapwise coordinates of three spanwise positions on the blade 11 during rotation of the blade 11.” “curves 33, 34, 35 indicate changes of respective flapwise coordinates of three spanwise positions on the blade 11, which are generated by the scanning of three light dots during rotation of the blade 11. Each of the dots represents a coordinate point of the spanwise position on the blade 11 in one rotation cycle.” (¶44)… “the coordinates of the points, such as the points A and B, the points C and D, or the points E and F on the same curve 33, 34, or 35, which are obtained from the scanning of the same light dot in different rotation cycles, may be compared to reflect the position changes of the spanwise position on the blade 11” (¶45)… “the coordinates of the points on the different curves 33, 34 and 35, such as the points A, C and E, and the points B, D and F, which are obtained from the scanning of the different light dots in the same rotation cycle, may also be compared to reflect the status of the blade 11 during operation” (¶46)… “based on analysis of the position information inspected by the system 10, the deflection including flapwise bending and torsional twist of the blades 11 may be determined” (¶47)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the position detection apparatus mounted to the wind turbine, and combined the capability of detecting a presence or absence of a corresponding one of the segments of the turbine blades, where [Bosche: “The turbine could then be controlled to minimize blade stress or to maintain the stress below a specified level.” (¶23)], and in order to improve the efficiency of a wind turbine by ensuring that the corrective action performed is proportional to the severity of the blade deflection [Latorre: “such a configuration can improve the efficiency of a wind turbine 10 by ensuring that the corrective action performed is proportional to the severity of the blade deflection.” (¶37)], and in order to increase the accuracy of measured position by using combination of detector with wider or narrower field of view as necessary [Mimeault: “Fields of view of the detectors are narrow or might be a combination of narrow and wide field of views as a trade-off between distance accuracy and number of detectors necessary.” (¶52)].
Claim 2:
	Regarding claim 2, U.S. Patent No. US10774814B2, Bosche, Latorre, Wan, and Mimeault disclose all the elements of claim 1 of the instant application.
	Regarding claim 2, claim 2 of the U.S. Patent No. US10774814B2 discloses, “wherein the position detection components comprise a pulsed laser source and a sensor.” [See claim 2 of the U.S. Patent No. US10774814B2: “wherein the position detection components comprise a pulsed laser source and a sensor.”].

Claim 3:
	Regarding claim 3, U.S. Patent No. US10774814B2, Bosche, Latorre, Wan, and Mimeault disclose all the elements of claim 1 of the instant application.
	Regarding claim 3, claim 3 of the U.S. Patent No. US10774814B2 discloses, “wherein the position detection components are set at distinct angles relative to a horizontal plane.” [See claim 3 of the U.S. Patent No. US10774814B2: “wherein each one of the position detection components is set at a distinct angle relative to a horizontal plane.”].

Claim 4:
	Regarding claim 4, U.S. Patent No. US10774814B2, Bosche, Latorre, Wan, and Mimeault disclose all the elements of claim 1 of the instant application.
Regarding claim 4, claim 1 of the U.S. Patent No. US10774814B2 further discloses, “wherein a power ratio of a power associated with a first one of the position detection components over a power associated with a second one of the position detection components is above 5 to 1.” [See claim 1 of the U.S. Patent No. US10774814B2: “wherein a power ratio of a power associated with a first one of the position detection components over a power associated with a second one of the position detection components is above 5 to 1.”].

Claim 5:
	Regarding claim 5, U.S. Patent No. US10774814B2, Bosche, Latorre, Wan, and Mimeault disclose all the elements of claim 1 of the instant application, but U.S. Patent No. US10774814B2 doesn’t explicitly disclose, “wherein a first one of the fields of detection has a first spread angle, a second one of the fields of detection has a second spread angle, and wherein the first spread angle is different from the second spread angle.”
However, Mimeault discloses, “wherein a first one of the fields of detection has a first spread angle, a second one of the fields of detection has a second spread angle, and wherein the first spread angle is different from the second spread angle.” [See the first field of detection FOVB has wider spread angle than the second field of detection FOVA (e.g.; field of view of 53 FOVB is wider than the field of view of 52 FOVA): “Referring to FIG. 2,” “the sensor configuration involves a plurality of discrete detectors 52, 53, 54, 55, each observing a respective fixed field of view FOVA through FOVD within a volume of space illuminated by the light source 51 and comprising objects A through D. Fields of view of the detectors are narrow or might be a combination of narrow and wide field of views as a trade-off between distance accuracy and number of detectors necessary.” (¶52)]; 
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the first and second field of views where they have different spread angles taught by Mimeault with the system taught by U.S. Patent No. US10774814B2, Bosche, Latorre, Wan, and Mimeault as described above. A person of ordinary skill in the position detection field would have been motivated to make such combination in order to increase the accuracy of measured position by using combination of detector with wider or narrower field of view as necessary [Mimeault: “Fields of view of the detectors are narrow or might be a combination of narrow and wide field of views as a trade-off between distance accuracy and number of detectors necessary.” (¶52)].

Claim 7:
	Regarding claim 7, U.S. Patent No. US10774814B2, Bosche, Latorre, Wan, and Mimeault disclose all the elements of claim 1 of the instant application.
	Regarding claim 7, claim 5 of the U.S. Patent No. US10774814B2 discloses, “wherein the wind turbine further comprises a nacelle and wherein the position detection apparatus is mounted under the nacelle.” [See claim 5 of the U.S. Patent No. US10774814B2: “wherein the wind turbine further comprises a nacelle and wherein the position detection apparatus is mounted under the nacelle.”].

Claim 8:
	Regarding claim 8, U.S. Patent No. US10774814B2, Bosche, Latorre, Wan, and Mimeault disclose all the elements of claims 1 and 7 of the instant application.
	Regarding claim 8, claim 6 of the U.S. Patent No. US10774814B2 discloses, “further comprising at least one of an inclinometer and an accelerometer, wherein at least one of the inclinometer and accelerometer provides data regarding the tower bending or the nacelle undergoing inclination.” [See claim 6 of the U.S. Patent No. US10774814B2: “further comprising at least one of an inclinometer and an accelerometer; and wherein at least one of the inclinometer and accelerometer provides data regarding bending of the tower or inclination of the nacelle.”].

Claim 9:
	Regarding claim 9, U.S. Patent No. US10774814B2, Bosche, Latorre, Wan, and Mimeault disclose all the elements of claim 1 of the instant application.
	Regarding claim 9, claim 7 of the U.S. Patent No. US10774814B2 discloses, “further comprising a corrective system, wherein the deflection controller triggers actions to be performed by the corrective system upon detection of deflection of the turbine blades outside an acceptable range.” [See claim 7 of the U.S. Patent No. US10774814B2: “further comprising a corrective system, wherein the deflection controller triggers actions to be performed by the corrective system upon detection of deflection of the turbine blades outside an acceptable range.”].

Claim 10:
	Regarding claim 10, U.S. Patent No. US10774814B2, Bosche, Latorre, Wan, and Mimeault disclose all the elements of claims 1 and 9 of the instant application.
	Regarding claim 10, claim 8 of the U.S. Patent No. US10774814B2 discloses, “wherein the wind turbine comprise a nacelle mounted to the tower, a hub mounted to the nacelle, with the turbine blades mounted to the hub, wherein the corrective system is adapted to perform at least one of: altering pitch of at least one of the turbine blades; modifying blade load by modifying torque demand over the hub; modifying yawing of the nacelle; and applying a break on the hub.” [See claim 8 of the U.S. Patent No. US10774814B2: “wherein the wind turbine comprise a nacelle mounted to the tower, a hub mounted to the nacelle, with the turbine blades mounted to the hub, wherein the corrective system is adapted to perform at least one of: altering pitch of at least one of the turbine blades; modifying blade load by modifying torque demand over the hub; modifying yawing of the nacelle; and applying a break on the hub.”].

Claims 11-15 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-9 of U.S. Patent No. US10774814B2 and further in view of Bosche, Mimeault, and Wan et al. (US20130194567A1) [hereinafter WAN].
Claim 11 (amended):
	Regarding claim 11, claim 1 of the U.S. Patent No. US10774814B2 discloses, “A system for monitoring” “deflection of turbine blades of a wind turbine, the system comprising:” [See claim 1 of the U.S. Patent No. US10774814B2: “A system for monitoring deflection of turbine blades of a wind turbine comprising a tower, wherein the turbine blades comprise segments along a length of the turbine blades, the system comprising:”]; 
	“a position detection apparatus mounted to the wind turbine, the position detection apparatus comprising a plurality of position detection components each one of the position detection components monitoring” “wherein the plurality of position detection components are configured to detect presence of the turbine blades” [See claim 1 of the U.S. Patent No. US10774814B2: “a position detection apparatus mounted to the wind turbine, the position detection apparatus comprising position detection components each detecting a presence or absence of a corresponding one of the segments of the turbine blades;”];
	“a deflection controller configured to receive signals indicative of presence detections from the plurality of position detection components and to determine, from the position detection components providing the presence detections,” “deflection of the turbine blades.” [See claim 1 of the U.S. Patent No. US10774814B2: “a deflection controller configured to receive the presence or absence detection and to use the presence or absence detection to determine a distance of each of the segments of the turbine blades relative to the tower, whereby the distance of each of the segments of the turbine blades relative to the tower is representative of the deflection of the turbine blades,”], but claim 1 of the U.S. Patent No. US10774814B2 doesn’t explicitly disclose, “A system for monitoring a level of deflection of turbine blades of a wind turbine,” “the position detection apparatus comprising a plurality of position detection components each one of the position detection components signals indicative of presence detections from the plurality of position detection components” “determine, from the processing of the signals received from the position detection components according to the associated discrete fields of detection, the level of deflection of the turbine blades wherein at least one field of deflection is crossed by the turbine blades only when the turbine blades undergo a minimum level of deflection.”
	However, claim 9 of the U.S. Patent No. US10774814B2 discloses, “the position detection apparatus comprising a plurality of position detection components each one of the position detection components monitoring a discrete field of detection that is crossed by the turbine blades, wherein the plurality of position detection components are configured to detect presence of the turbine blades crossing their respective field of detection;” [See claim 9 of the U.S. Patent No. US10774814B2. Examiner notes that the instant application describes each position detection components monitoring a discrete field of detection that is crossed by the turbine blades and detecting presence of the turbine blades when the blades crossing the respective field of detection. Similarly the claim 9 of the U.S. Patent No. US10774814B2 describes “discrete field of detection” as “distinct lateral neighbor field of detection” for each of the detection components, and when the blade travels through an associated distinct lateral neighbor field of detection, the detection component monitors the blade while crossing the respective distinct lateral neighbor field of detection during the rotation cycle: “the position detection apparatus further comprises a plurality of neighbor detection components each collecting data regarding a distinct lateral neighbor field of detection each corresponding to a distinct segment of rotation cycle of the turbine blades, whereby each of the neighbor detection components monitors a passage of blade tips of the turbine blades travelling through an associated distinct lateral neighbor field of detection at a distinct phase of a rotation cycle of the turbine blades.”], but claim 9 of the U.S. Patent No. US10774814B2 doesn’t explicitly disclose, “A system for monitoring a level of deflection of turbine blades of a wind turbine,” “a deflection controller configured to receive signals indicative of presence detections from the plurality of position detection components” “determine, from  processing of the signals received from the position detection components according to the associated discrete fields of detection, the level of deflection of the turbine blades wherein at least one field of deflection is crossed by the turbine blades only when the turbine blades undergo a minimum level of deflection.”
	However, Bosche discloses, “A system for monitoring a level of deflection of turbine blades of a wind turbine,” [See the system for monitoring the level of blade deflection of wind turbine as shown in figures 3 and 4: “The controller of the present invention uses the output from the blade deflection sensor to determine if the blade is in danger of striking the tower. If the controller determines that a tower strike is possible, then it takes some control action to avoid a tower strike.” (¶14)… “a stationary sensor 8 is located on the tower that measures the blade clearance L as the blade passes its downward position” (¶18)… “Based on the blade's state within the operating map, the controller assigns a level of danger of a tower strike.” (¶21)… “Once the level of tower strike risk has been assessed, the controller takes the appropriate action.” (¶22)];
“a deflection controller configured to receive signals indicative of presence detections” “and to determine, from  processing of the signals received” “the level of deflection of the turbine blades.” [See the controller receives the sensed signal from the sensor (e.g.; presence or absence of the blade within the clearance zone L); then based on the sensed signal, the controller determines if the blade is too close to striking the tower (e.g.; determines the distance of the blade from the tower such that the distance is less than the clearance L); then based on determination that the blade is too close to the tower, the controller determines the level of blade deflection (e.g.; danger levels corresponds to the measure of deflection level): “The controller of the present invention uses the output from the blade deflection sensor to determine if the blade is in danger of striking the tower” (¶14)… “a stationary sensor 8 is located on the tower that measures the blade clearance L as the blade passes its downward position.” (¶18)… “Once the blade deflection has been measured, the controller” “compares the deflection to a predetermined operating envelope to determine if there is a risk of a tower strike.” “The blade's out-of-plane deflection and velocity are compared to an operating envelope as shown in FIG. 4. The operating envelope includes regions of various danger levels.” “in FIG. 4, there is a region of extreme danger when the blade deflection places the blade very close to the tower or when a combination of deflection and velocity indicate that the blade is moving toward the tower.” (¶20)];
“wherein at least one field of deflection is crossed by the turbine blades only when the turbine blades undergo a minimum level of deflection.” [Examiner notes that claim in broadest reasonable interpretation, the limitation “only when the turbine blades undergo a minimum level of deflection” means that the blades cross a field of detection only when the blades experience a minimal deflection, where the minimal means when the blades just starts experiencing deflection.
See the system when the blades starts experiencing deflection starting with a minimum deflection, the blades cross the field of view (e.g.; measure the deflection only as the blade passes the tower when the blade passes the sensor’s field of detection within the field of view of the sensor): “As the blades 4 rotate, they move around a path that includes a lowermost position. As the blades pass through their lowermost position, they are separated from the tower 1 by a tower clearance distance L as shown in FIG. 1.” (¶14)… “Rather than sensing the blade deflection around the entire rotation, it is possible to measure the deflection only as the blade passes the tower.” “a stationary sensor 8 is located on the tower that measures the blade clearance L as the blade passes its downward position.” (¶18)], but doesn’t explicitly disclose, “a deflection controller configured to receive signals indicative of presence detections from the plurality of position detection components” “determine, from the processing of the signals received from the position detection components according to the associated discrete fields of detection, the level of deflection of the turbine blades”
However, Mimeault discloses, “a deflection controller configured to: receive signals indicative of presence detections from the plurality of position detection processing of the signals received from the position detection components according to the associated discrete fields of detection,” [See the position detections components (e.g.; detectors 52, 53 etc.) detects in their respective field of view (e.g.; plurality of FOA such as FOVA, FOAB, FOAC etc.), and the controller (e.g.; data/signal processor 18 as shown in figure 1) receives and processes the signals indicative of the presence (e.g.; detection result within FOV) from the detectors: “An optical detector array 16 (or a plurality of optical detectors) associated with the LED light source 12 and an optical lens 30 collects the light emitted by the LED light source 12 and back-scattered by the objects A. The optical detector array 16 receives an echo back signal from an object in the FOV. Each pixel of the detector array 16 acts as a discrete detector with a specific field of view (FOV) and probes a specific portion of the illuminated scene.” (¶36)… “sensor configuration involves a plurality of discrete detectors 52, 53, 54, 55, each observing a respective fixed field of view FOVA through FOVD within a volume of space illuminated by the light source 51 and comprising objects A through D. Fields of view of the detectors are narrow or might be a combination of narrow and wide field of views as a trade-off between distance accuracy and number of detectors necessary.” (¶52)… “The field-of-view of two of the sub-detectors are shown as FOV1 and FOV2.” “where it will be located in the FOV1 of a sub-detector of optical detector 64. The multichannel LED object detection system will be able to detect its presence in FOV1 when it reaches the area of detection.” (¶57)], but doesn’t explicitly disclose, “a deflection controller configured to: receive signals indicative of presence detections from the plurality of position detection components, and Page 3 of 11File no.: P4002US02Serial no.: 16/945,135determine,  processing of the signals received from the position detection components” “the level of deflection of the turbine blades”
However, Wan discloses, “a deflection controller configured to: receive signals indicative of presence detections from the plurality of position detection components, and Page 3 of 11File no.: P4002US02Serial no.: 16/945,135determine, from  processing of the signals received from the position detection components” “the level of deflection of the turbine blades” [See the controller receives presence detection data from plurality of detection components (e.g.; data received from the imaging units), and then determines a level of blade deflection (e.g.; amount of bending from the reference/desired position) from data corresponding to the detection components (e.g.; any data related to the imaging units detecting presence of the blades): “The processing unit processes the plurality of the captured light patterns from the imaging unit for inspection of deflection of the blade.” (¶6)… “processing the plurality of the captured light patterns from the imaging unit separately for inspection of deflection of the blade” (¶7)… “FIG. 9 illustrates” “chart 31 showing changes of flapwise coordinates of three spanwise positions on the blade 11 during rotation of the blade 11.” “curves 33, 34, 35 indicate changes of respective flapwise coordinates of three spanwise positions on the blade 11, which are generated by the scanning of three light dots during rotation of the blade 11. Each of the dots represents a coordinate point of the spanwise position on the blade 11 in one rotation cycle.” (¶44)… “the coordinates of the points, such as the points A and B, the points C and D, or the points E and F on the same curve 33, 34, or 35, which are obtained from the scanning of the same light dot in different rotation cycles, may be compared to reflect the position changes of the spanwise position on the blade 11” (¶45)… “the coordinates of the points on the different curves 33, 34 and 35, such as the points A, C and E, and the points B, D and F, which are obtained from the scanning of the different light dots in the same rotation cycle, may also be compared to reflect the status of the blade 11 during operation” (¶46)… “based on analysis of the position information inspected by the system 10, the deflection including flapwise bending and torsional twist of the blades 11 may be determined” (¶47)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the A system for monitoring a level of deflection of turbine blades of a wind turbine, and the capability of receive presence detections and determining the level of deflection of the turbine blades taught by Bosche, and have combined the controller that can receive and process presence detection from the detectors taught by Mimeault, and combined the capability of receiving data related to presence detections from the position detection components and  determining a level of blade deflection/bending from the data related to presence detections from the position detection components taught by WAN with the system of claims 1 and 9 of the U.S. Patent No. US10774814B2. A person of ordinary skill in the wind turbine operation monitoring field would have been motivated to make such combination in order to minimize blade stress or to maintain the stress below a specified level [Bosche: “The turbine could then be controlled to minimize blade stress or to maintain the stress below a specified level.” (¶23)], and in order to have an additional advantage of monitoring the health of the blades by inspect deflection of the blades [WAN: “inspect deflection of the blades of the wind turbines not only to verify the blade design with real field data but also evaluate the health of the blades during operation.” (¶3)], and in order to increase the accuracy of measured position by using combination of detector with wider or narrower field of view as necessary [Mimeault: “Fields of view of the detectors are narrow or might be a combination of narrow and wide field of views as a trade-off between distance accuracy and number of detectors necessary.” (¶52)].

Claim 12:
	Regarding claim 12, U.S. Patent No. US10774814B2, Bosche, Mimeault and WAN disclose all the elements of claim 11 of the instant application.
	Regarding claim 12, claim 2 of the U.S. Patent No. US10774814B2 discloses, “wherein the position detection components comprise a pulsed laser source and a sensor.” [See claim 2 of the U.S. Patent No. US10774814B2: “wherein the position detection components comprise a pulsed laser source and a sensor.”].

Claim 13:
	Regarding claim 13, U.S. Patent No. US10774814B2, Bosche, Mimeault and WAN disclose all the elements of claim 11 of the instant application.
	Regarding claim 13, claim 3 of the U.S. Patent No. US10774814B2 discloses, “wherein the position detection components are set at distinct angles relative to a horizontal plane.” [See claim 3 of the U.S. Patent No. US10774814B2: “wherein each one of the position detection components is set at a distinct angle relative to a horizontal plane.”].
Claim 14:
	Regarding claim 14, U.S. Patent No. US10774814B2, Bosche, Mimeault and WAN disclose all the elements of claim 11 of the instant application, but U.S. Patent No. US10774814B2 doesn’t explicitly disclose, “wherein a first one of the fields of detection has a first spread angle, a second one of the fields of detection has a second spread angle, and wherein the first spread angle is different from the second spread angle.”
However, Mimeault discloses, “wherein a first one of the fields of detection has a first spread angle, a second one of the fields of detection has a second spread angle, and wherein the first spread angle is different from the second spread angle.” [See the first field of detection FOVB has wider spread angle than the second field of detection FOVA (e.g.; field of view of 53 FOVB is wider than the field of view of 52 FOVA): “Referring to FIG. 2,” “the sensor configuration involves a plurality of discrete detectors 52, 53, 54, 55, each observing a respective fixed field of view FOVA through FOVD within a volume of space illuminated by the light source 51 and comprising objects A through D. Fields of view of the detectors are narrow or might be a combination of narrow and wide field of views as a trade-off between distance accuracy and number of detectors necessary.” (¶52)]; 
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the first and second field of views where they have different spread angles taught by Mimeault with the system taught by claims 1 and 9 of the U.S. Patent No. US10774814B2, Bosche, Mimeault and WAN as described above. A person of ordinary skill in the position detection field would have been motivated to make such combination in order to increase the accuracy of [Mimeault: “Fields of view of the detectors are narrow or might be a combination of narrow and wide field of views as a trade-off between distance accuracy and number of detectors necessary.” (¶52)].

Claim 15:
	Regarding claim 15, U.S. Patent No. US10774814B2, Bosche, Mimeault and WAN disclose all the elements of claim 11 of the instant application.
	Regarding claim 15, claim 1 of the U.S. Patent No. US10774814B2 further discloses, “wherein the wind turbine further comprises a tower” [See claim 1 of the U.S. Patent No. US10774814B2: “A system for monitoring deflection of turbine blades of a wind turbine comprising a tower,”];
	Regarding claim 15, claim 5 of the U.S. Patent No. US10774814B2 discloses, “wherein the wind turbine further comprises” “a nacelle,” “and wherein the position detection apparatus is mounted under the nacelle.” [See claim 5 of the U.S. Patent No. US10774814B2: “wherein the wind turbine further comprises a nacelle and wherein the position detection apparatus is mounted under the nacelle.”];
	Regarding claim 15, claims 7 and 8 of the U.S. Patent No. US10774814B2 discloses, “wherein the wind turbine further comprises” “a nacelle mounted to the tower,” [See claim 7 and 8 of the U.S. Patent No. US10774814B2: “wherein the wind turbine comprise a nacelle mounted to the tower,”].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 7, 9-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosche et al. (US20040057828A1) [hereinafter Bosche], and further in view of Latorre et al. (US20110135466A1) [hereinafter Latorre], Mimeault et al. (US20110205521A1) [hereinafter Mimeault], and Wan et al. (US20130194567A1) [hereinafter WAN].
Claim(s) 1 (amended):
Regarding claim 1, Bosche discloses, “A system for monitoring deflection of turbine blades of a wind turbine comprising a tower,” [See the system for monitoring the blade deflection of wind turbine that includes a tower as shown in figure 1: “The wind turbine of the present invention is shown in FIG. 1 and includes a tower 1 with a nacelle 2” “Attached to the nacelle 2 is a hub 3 with blades 4 attached to the hub for rotation therewith relative to the nacelle 2. The wind turbine can include any number of blades 4, although two or three blades tend to be the most common number of blades” (¶12)… “The controller of the present invention uses the output from the blade deflection sensor to determine if the blade is in danger of striking the tower. If the controller determines that a tower strike is possible, then it takes some control action to avoid a tower strike. The control action could take several possible forms. The controller could pitch the blades if the turbine is a variable pitch machine.” (¶14)… “a stationary sensor 8 is located on the tower that measures the blade clearance L as the blade passes its downward position” (¶18)]]; 
“wherein the turbine blades comprise segments along a length of the turbine blades, the system comprising:” [See as shown in figure 1, the blades 4 are divided into segments along the length of the blades such that the tips are narrower (e.g.; narrower segments; see near 7 in figure 1) than the other portions of the blade (e.g.; wider segments; see near 6 in figure 1): “The output from the sensors would be integrated to keep track of the blade tip position at all times.” (¶5)];
“a position detection apparatus mounted to the wind turbine,” [See as shown in figure 1, position detection apparatus with sensor 8 mounted on tower 1: “a stationary sensor 8 is located on the tower that measures the blade clearance L” (¶18)… “wind turbine of the present invention is shown in FIG. 1 and includes a tower 1” (¶12)]; 
“the position detection apparatus” “detecting a presence or absence of a corresponding one of the segments of the turbine blades” [See the position detection apparatus with components such as position detecting sensor 8, where sensor 8 “a stationary sensor 8 is located on the tower that measures the blade clearance L as the blade passes its downward position. Such a sensor must be synchronized to measure the clearance L at precisely the correct moment.” “The actual sensor 8 that measures blade clearance can be any suitable type of sensor. It can be a laser device or an untrasonic sensor that measures the distance between the sensor and the object being sensed. A preferred embodiment of the tower clearance sensor is shown in FIG. 2.” (¶18)… “As the blades 4 rotate, they move around a path that includes a lowermost position. As the blades pass through their lowermost position, they are separated from the tower 1 by a tower clearance distance L as shown in FIG. 1. The blades tend to deflect in an out-of-plane direction in response to wind speed variations and structural response. As the blades deflect, their tower clearance L varies.” (¶14)];
“each one of the position detection components monitoring,” “a discrete field of detection,” “detect a presence or absence of a corresponding one of the segments of the turbine blades crossing the field of detection,” [See the system is collecting data via sensor 8, where the sensor 8 senses data regarding a field of detection within the field of view of a detector (e.g.; when the blade passes the sensor’s field of detection within the field of view of the sensor) when the blades crossing the field of detection: “As the blades 4 rotate, they move around a path that includes a lowermost position. As the blades pass through their lowermost position, they are separated from the tower 1 by a tower clearance distance L as shown in FIG. 1.” (¶14)… “Rather than sensing the blade deflection around the entire rotation, it is possible to measure the deflection only as the blade passes the tower.” “a stationary sensor 8 is located on the tower that measures the blade clearance L as the blade passes its downward position.” (¶18)];
“a deflection controller configured to receive signals indicative of the presence or absence detections” “and to process the signals according to their associated field of detection to determine a distance of each of the segments of the turbine blades relative to the tower, whereby the distance of each of the segments of the turbine blades relative to the tower is representative of the deflection of the turbine blades.” [See the controller receives the sensed signal from the sensor (e.g.; presence or absence of the blade within the clearance zone L); then based on the sensed signal, the controller determines if the blade is too close to striking the tower (e.g.; determines the distance of the blade from the tower such that the distance is less than the clearance L); then based on determination that the blade is too close to the tower (associated field of detection), the controller determines that there is a blade deflection, and based on the blade deflection, the controller performs appropriate control actions: “The controller of the present invention uses the output from the blade deflection sensor to determine if the blade is in danger of striking the tower. If the controller determines that a tower strike is possible, then it takes some control action to avoid a tower strike. The control action could take several possible forms. The controller could pitch the blades if the turbine is a variable pitch machine.” (¶14)… “a stationary sensor 8 is located on the tower that measures the blade clearance L as the blade passes its downward position.” (¶18)… “Once the blade deflection has been measured, the controller” “compares the deflection to a predetermined operating envelope to determine if there is a risk of a tower strike.” “The blade's out-of-plane deflection and velocity are compared to an operating envelope as shown in FIG. 4. The operating envelope includes regions of various danger levels.” “in FIG. 4, there is a region of extreme danger when the blade deflection places the blade very close to the tower or when a combination of deflection and velocity indicate that the blade is moving toward the tower.” (¶20)];
“wherein at least one field of deflection is crossed by the turbine blades only when the turbine blades undergo a minimum level of deflection.” [Examiner notes that claim in broadest reasonable interpretation, the limitation “only when the turbine blades undergo a minimum level of deflection” means that the blades cross a field of detection only when the blades experience a minimal deflection, where the minimal means when the blades just starts experiencing deflection.
See the system; when the blades starts experiencing deflection starting with a minimum deflection, the blades cross the field of view (e.g.; measure the deflection only as the blade passes the tower when the blade passes the sensor’s field of detection within the field of view of the sensor): “As the blades 4 rotate, they move around a path that includes a lowermost position. As the blades pass through their lowermost position, they are separated from the tower 1 by a tower clearance distance L as shown in FIG. 1.” (¶14)… “Rather than sensing the blade deflection around the entire rotation, it is possible to measure the deflection only as the blade passes the tower.” “a stationary sensor 8 is located on the tower that measures the blade clearance L as the blade passes its downward position.” (¶18)], but doesn’t explicitly disclose, “the position detection apparatus comprising a plurality of position detection components, each one of the position detection components monitoring, in a ground facing direction, a discrete field of detection, thereby resulting in a plurality of discrete fields of detection with the position detection components being adapted to detect a presence or absence of a corresponding one of the segments of the turbine blades” “wherein each of one of the discrete fields of detection is associated to a different one of the position detection components;” “a deflection controller configured to receive signals indicative of the presence or absence detections from the position detection components and to process the signals according to their associated field of detection to determine” “the deflection of the turbine blades,” 
However, Latorre discloses, “the position detection apparatus” “monitoring, in a ground facing direction, a discrete field of detection,” “detecting a presence or absence of a corresponding one of the segments of the turbine blades,” [See the position detecting apparatus 46 is monitoring in the ground facing direction (e.g.; detection field of view of the camera facing towards the ground as shown in figure 3) presence or absence of a segment of the blade 22: “position detecting apparatus 46” “acquire data relating directly to a position of at least one turbine blade 22 and transmit such data to the controller 36. The controller 36” “determine the turbine blade deflection” (¶20)… “position detecting apparatus 46 may comprise a camera configured to capture or acquire images relating directly to the position of at least one of the turbine blades 22.” “the camera is mounted to the bottom of the nacelle 16 such that the field of view of the camera is directed towards the location at which the blades 22 pass the tower 12.” “the field of view of the camera may be adapted such that the camera always captures an image of the turbine blades 22 as they pass the tower 12, even when the turbine blades 22 are in a non-deflected state. Alternatively, the field of view may be set such that the turbine blades 22 only enter the camera's field of view when in a deflected position.” (¶27)], but doesn’t explicitly disclose, “the position detection apparatus comprising a plurality of position detection components, each one of the position detection components monitoring,” “a discrete field of detection, thereby resulting in a plurality of discrete fields of detection with the position detection components being adapted to detect a presence or absence of a corresponding one of the segments of the turbine blades” “wherein each of one of the discrete fields of detection is associated to a different one of the position detection components;” “a deflection controller configured to receive signals indicative of the presence or absence detections from the position detection components and to process the signals according to their associated field of detection to determine” “the deflection of the turbine blades,”
However, Mimeault discloses, “the position detection apparatus comprising a plurality of position detection components, each one of the position detection components monitoring,” “a discrete field of detection, thereby resulting in a plurality of discrete fields of detection with the position detection components being adapted to detect a presence or absence of a corresponding one of the segments of the turbine blades” “wherein each of one of the discrete fields of detection is associated to a different one of the position detection components;” [See the detection apparatus include plurality of detection components such as discrete detectors 52, 53, 54, 55;  “Referring to FIG. 2,” “the sensor configuration involves a plurality of discrete detectors 52, 53, 54, 55, each observing a respective fixed field of view FOVA through FOVD within a volume of space illuminated by the light source 51 and comprising objects A through D. Fields of view of the detectors are narrow or might be a combination of narrow and wide field of views” “The optical detector is as an example any of photodiodes, APD or PMT.” (¶52)… “A complete trace of a reflection/backscatter of the emitted light on the object in the environment is received and acquired using the optical detector.” (¶10)… “The field-of-view of two of the sub-detectors are shown as FOV1 and FOV2.” “where it will be located in the FOV1 of a sub-detector of optical detector 64. The multichannel LED object detection system will be able to detect its presence in FOV1 when it reaches the area of detection.” (¶57)];
“controller configured to receive signals indicative of the presence or absence detections from the position detection components and to process the signals according to their associated field of detection” [See the position detections components (e.g.; detectors 52, 53 etc.) detects in their respective field of view (e.g.; plurality of FOA such  “An optical detector array 16 (or a plurality of optical detectors) associated with the LED light source 12 and an optical lens 30 collects the light emitted by the LED light source 12 and back-scattered by the objects A. The optical detector array 16 receives an echo back signal from an object in the FOV. Each pixel of the detector array 16 acts as a discrete detector with a specific field of view (FOV) and probes a specific portion of the illuminated scene.” (¶36)… “sensor configuration involves a plurality of discrete detectors 52, 53, 54, 55, each observing a respective fixed field of view FOVA through FOVD within a volume of space illuminated by the light source 51 and comprising objects A through D. Fields of view of the detectors are narrow or might be a combination of narrow and wide field of views as a trade-off between distance accuracy and number of detectors necessary.” (¶52)… “The field-of-view of two of the sub-detectors are shown as FOV1 and FOV2.” “where it will be located in the FOV1 of a sub-detector of optical detector 64. The multichannel LED object detection system will be able to detect its presence in FOV1 when it reaches the area of detection.” (¶57)], but doesn’t explicitly disclose, “a deflection controller configured to receive signals indicative of the presence or absence detections from the position detection components and to process the signals” “to determine” “the deflection of the turbine blades,”
However, Wan discloses, “a deflection controller configured to receive signals indicative of the presence or absence detections from the position detection components and to process the signals” “to determine” “the deflection of the turbine blades,” [See the controller receives presence detection data from plurality of detection components (e.g.; data received from the imaging units), and then determines a level of blade deflection (e.g.; amount of bending from the reference/desired position) from data corresponding to the detection components (e.g.; any data related to the imaging units detecting presence of the blades): “The processing unit processes the plurality of the captured light patterns from the imaging unit for inspection of deflection of the blade.” (¶6)… “processing the plurality of the captured light patterns from the imaging unit separately for inspection of deflection of the blade” (¶7)… “FIG. 9 illustrates” “chart 31 showing changes of flapwise coordinates of three spanwise positions on the blade 11 during rotation of the blade 11.” “curves 33, 34, 35 indicate changes of respective flapwise coordinates of three spanwise positions on the blade 11, which are generated by the scanning of three light dots during rotation of the blade 11. Each of the dots represents a coordinate point of the spanwise position on the blade 11 in one rotation cycle.” (¶44)… “the coordinates of the points, such as the points A and B, the points C and D, or the points E and F on the same curve 33, 34, or 35, which are obtained from the scanning of the same light dot in different rotation cycles, may be compared to reflect the position changes of the spanwise position on the blade 11” (¶45)… “the coordinates of the points on the different curves 33, 34 and 35, such as the points A, C and E, and the points B, D and F, which are obtained from the scanning of the different light dots in the same rotation cycle, may also be compared to reflect the status of the blade 11 during operation” (¶46)… “based on analysis of the position information inspected by the system 10, the deflection including flapwise bending and torsional twist of the blades 11 may be determined” (¶47)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of monitoring by position detector in a ground facing direction presence of absence of a portion of the blade taught by Latorre and combined the position detection apparatus that includes plurality of position detection components, where each position detection component monitors presence of a segments using a discrete field of detection/view such that each of the field of view is associated to a different position detection component, and combined the controller that can receive and process presence detection from the detectors taught by Mimeault, and the capability of receiving data related to presence detections from the position detection components and  determining a level of blade deflection/bending from the data related to presence detections from the position detection components taught by WAN with the system taught by Bosche as discussed above. A person of ordinary skill in the position monitoring system field would have been motivated to make such combination in order to improve the efficiency of a wind turbine by ensuring that the corrective action performed is proportional to the severity of the blade deflection [Latorre: “such a configuration can improve the efficiency of a wind turbine 10 by ensuring that the corrective action performed is proportional to the severity of the blade deflection.” (¶37)], and in order to increase the accuracy of measured position by using combination of detector with wider or narrower field of view as necessary [Mimeault: “Fields of view of the detectors are narrow or might be a combination of narrow and wide field of views as a trade-off between distance accuracy and number of detectors necessary.” (¶52)], and in order to have an additional advantage of monitoring the health of the blades by inspect deflection of the blades [WAN: “inspect deflection of the blades of the wind turbines not only to verify the blade design with real field data but also evaluate the health of the blades during operation.” (¶3)].

Claim(s) 2:
	Regarding claim 2, Bosche, Latorre, Wan, and Mimeault disclose all the elements of claim 1.
	Regarding claim 2, Bosche further discloses, “the position detection components comprise a pulsed laser source and a sensor.” [See the sensor is a laser sensor device (i.e.; laser sensors device includes a pulsed laser source and a sensors to sense the distance/presence of an object relative to the sensor device): “A stationary sensor on the tower could include an ultrasonic, laser, or radar sensor that measures the blade passage distance each time a blade passes by the tower.” (¶5)… “a laser device or an untrasonic sensor that measures the distance between the sensor and the object being sensed.” (¶18)].

Claim(s) 3:
Regarding claim 3, Bosche, Latorre, Wan, and Mimeault disclose all the elements of claim 1, but Bosche doesn’t explicitly disclose, “the position detection components are set at distinct angles relative to a horizontal plane.”
However, WAN discloses, “the position detection components are set at distinct angles relative to a horizontal plane.” [See each of the position detection components 20 and 19 are placed at a distinct angle as shown in figure 8 (i.e.; see the angle relative to the nacelle 14) relative to the horizontal plane of nacelle 14 (e.g.; if tower 13 is longitudinal Y axis, then nacelle 14 is the horizontal X axis): “the light projection unit 19 and the imaging unit 20 may be disposed unitarily, for example on the same supporting element” (¶35)… “the light projection unit 19 and the imaging unit 20 may be positioned on an external lower surface 32 of the nacelle 14.” (¶37)… “The processing unit 21 is configured to process the captured light patterns images from the imaging unit 20 determine position information” (¶32)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of placing the position detection components at a distinct angle relative to the horizontal plane taught by WAN with the system taught by Bosche, Latorre, Wan, and Mimeault as discussed above. A person of ordinary skill in the position detection field would have been motivated to make such combination in order to have an additional advantage of monitoring the health of the blades by inspect deflection of the blades [WAN: “inspect deflection of the blades of the wind turbines not only to verify the blade design with real field data but also evaluate the health of the blades during operation.” (¶3)].



Claim(s) 5:
	Regarding claim 5, Bosche, Latorre, Wan, and Mimeault disclose all the elements of claim 1, but Bosche and Latorre do not explicitly disclose, “wherein a first one of the fields of detection has a first spread angle, a second one of the fields of detection has a second spread angle, and wherein the first spread angle is different from the second spread angle.”
However, Mimeault discloses, “wherein a first one of the fields of detection has a first spread angle, a second one of the fields of detection has a second spread angle, and wherein the first spread angle is different from the second spread angle.” [See the first field of detection FOVB has wider spread angle than the second field of detection FOVA (e.g.; field of view of 53 FOVB is wider than the field of view of 52 FOVA): “Referring to FIG. 2,” “the sensor configuration involves a plurality of discrete detectors 52, 53, 54, 55, each observing a respective fixed field of view FOVA through FOVD within a volume of space illuminated by the light source 51 and comprising objects A through D. Fields of view of the detectors are narrow or might be a combination of narrow and wide field of views as a trade-off between distance accuracy and number of detectors necessary.” (¶52)]; 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the first and second field of views where they have different spread angles taught by Mimeault with the system taught by Bosche, Latorre, Wan, and Mimeault as discussed above. A person of ordinary skill in the position detection field would have been motivated to make such combination in order to increase the accuracy of measured position by using combination of detector [Mimeault: “Fields of view of the detectors are narrow or might be a combination of narrow and wide field of views as a trade-off between distance accuracy and number of detectors necessary.” (¶52)].

Claim(s) 7:
	Regarding claim 7, Bosche, Latorre, Wan, and Mimeault disclose all the elements of claim 1.
	Regarding claim 7, Bosche further discloses, “the wind turbine further comprises a nacelle” [See the nacelle 2 as shown in figure 1: “The wind turbine of the present invention is shown in FIG. 1 and includes a tower 1 with a nacelle 2 at the top of the tower 1.” (¶12)]; 
	“wherein the position detection apparatus is mounted under the nacelle.” [See the position sensor 8 is located under the nacelle 2 as shown in figure 1: “a stationary sensor 8 is located on the tower that measures the blade clearance L as the blade passes its downward position.” (¶18)].

Claim(s) 9:
	Regarding claim 9, Bosche, Latorre, Wan, and Mimeault disclose all the elements of claim 1.
	Regarding claim 9, Bosche further discloses, “a corrective system, wherein the deflection controller triggers actions to be performed by the corrective system upon detection of deflection of the turbine blades outside an acceptable range.” [See when “The controller” “uses the output from the blade deflection sensor to determine if the blade is in danger of striking the tower. If the controller determines that a tower strike is possible, then it takes some control action to avoid a tower strike.” (¶7)… “Based on the blade's state within the operating map, the controller assigns a level of danger of a tower strike.” (¶21)… “Once the level of tower strike risk has been assessed, the controller takes the appropriate action.” “If there is a moderate risk of a tower strike, then the controller may give a measured response such as slowly pitching the blades, slowly yawing the nacelle, or applying a non-emergency stop.” (¶22)… “controller could pitch the blades if the turbine is a variable pitch machine.” “If the wind turbine has fixed pitch blades, then it may be possible to yaw the turbine in order to avoid a tower strike.” “A final control action that could be taken is to apply the brakes and stop the wind turbine entirely.” (¶7)].

Claim(s) 10:
	Regarding claim 10, Bosche, Latorre, Wan, and Mimeault disclose all the elements of claims 1 and 9.
	Regarding claim 10, Bosche further discloses, “wherein the wind turbine comprise a nacelle mounted to the tower, a hub mounted to the nacelle, with the turbine [See as shown in figure 1, the wind turbine includes nacelle 2 mounted to the tower 1, a hub 3 mounted to the nacelle 2, and blades 4 mounted on the hub 3: “The wind turbine of the present invention is shown in FIG. 1 and includes a tower 1 with a nacelle 2 at the top of the tower 1.” “Attached to the nacelle 2 is a hub 3 with blades 4 attached to the hub for rotation therewith relative to the nacelle 2.” (¶12)]; 
	“wherein the corrective system is adapted to perform at least one of: altering pitch of at least one of the turbine blades; modifying blade load by modifying torque demand over the hub; modifying yawing of the nacelle; and applying a break on the hub.” [Examiner notes that the claim requires only one of 1. altering pitch of at least one of the turbine blades; 2. modifying blade load by modifying torque demand over the hub; 3. modifying yawing of the nacelle; and 4. applying a break on the hub. Bosche teaches 1. altering pitch of at least one of the turbine blades; 3. modifying yawing of the nacelle; and 4. applying a break on the hub. See when the controller determines if there is a deflection, and then takes a corrective action such as pitching blades, yawing turbine, and applying brakes: “The controller” “uses the output from the blade deflection sensor to determine if the blade is in danger of striking the tower. If the controller determines that a tower strike is possible, then it takes some control action to avoid a tower strike.” “controller could pitch the blades if the turbine is a variable pitch machine.” “If the wind turbine has fixed pitch blades, then it may be possible to yaw the turbine in order to avoid a tower strike.” “A final control action that could be taken is to apply the brakes and stop the wind turbine entirely.” (¶7)… “Once the level of tower strike risk has been assessed, the controller takes the appropriate action.” “If there is a moderate risk of a tower strike, then the controller may give a measured response such as slowly pitching the blades, slowly yawing the nacelle, or applying a non-emergency stop.” (¶22)].

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosche, Latorre, Wan, and Mimeault, and further in view of Egedal (US20100063769A1) [hereinafter Egedal].
Claim(s) 8:
	Regarding claim 8, Bosche, Latorre, Wan, and Mimeault disclose all the elements of claims 1 and 7.
	Regarding claim 8, Bosche further discloses, “The system of claim 7, further comprising at least one of an inclinometer and an accelerometer,” [Examiner notes that the claim requires only one of an inclinometer or an accelerometer, and Bosche teaches the accelerometer. See the accelerometer 7: “The controller according to the present invention records the output of the accelerometers 7 in order to determine the motion of the blade.” (¶17)]; 
	“wherein at least one of the inclinometer and accelerometer provides data regarding the tower” “undergoing inclination.” [Examiner notes that the claim requires only one of an inclinometer or an accelerometer that provides data, and Bosche teaches the accelerometer provides data to the controller. See the accelerometer 7 provides the motion related data to the controller: “The controller according to the present invention records the output of the accelerometers 7 in order to determine the motion of the blade.” (¶17)], but doesn’t explicitly disclose, at least one of the inclinometer and accelerometer provides “data regarding bending of the tower or inclination of the nacelle.”
	However, Egedal discloses, at least one of the inclinometer and accelerometer provides “data regarding bending of the tower or inclination of the nacelle.” [Examiner notes that the claim requires only one of an inclinometer or an accelerometer that provides data related to only one of bending tower or inclination of the nacelle, and Egedal teaches the accelerometer provides data regarding the inclination of the nacelle. See the accelerometer provides the data regarding the inclination of nacelle: “According to the invention an acceleration ACC of a nacelle is measured with help of an accelerometer ACM, which is mounted—for example—within or at the nacelle. A conventional two-axis-accelerometer can be used as accelerometer.” (¶26)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the accelerometer that provides data regarding the inclination of the nacelle taught by Egedal with the system taught by Bosche, Latorre, Wan, and Mimeault as discussed above. A person of ordinary skill in the position detection field would have been motivated to make such combination in order to obtain improved estimation of nacelle-position and of nacelle-inclination [Egedal: “The accelerometer being used for the invention is able to measure accelerations down to 0, so it is possible to measure the gravity acceleration component due to inclination. Afterwards it is possible, to separate the gravity acceleration component from the measured acceleration signal and to use the result for an improved estimation of nacelle-position and of nacelle-inclination as described in the preceding.” (¶21)].

Claim(s) 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosche and further in view of Mimeault and WAN.
Claim(s) 11 (amended):
Regarding claim 11, Bosche discloses, “A system for monitoring a level of deflection of turbine blades of a wind turbine, the system comprising:” [See the system for monitoring the level of blade deflection of wind turbine as shown in figures 3 and 4: “The controller of the present invention uses the output from the blade deflection sensor to determine if the blade is in danger of striking the tower. If the controller determines that a tower strike is possible, then it takes some control action to avoid a tower strike.” (¶14)… “a stationary sensor 8 is located on the tower that measures the blade clearance L as the blade passes its downward position” (¶18)… “Based on the blade's state within the operating map, the controller assigns a level of danger of a tower strike.” (¶21)… “Once the level of tower strike risk has been assessed, the controller takes the appropriate action.” (¶22)]; 
 “a position detection apparatus mounted to the wind turbine,” [See as shown in figure 1, position detection apparatus with sensor 8 mounted on tower 1: “a stationary sensor 8 is located on the tower that measures the blade clearance L” (¶18)… “wind turbine of the present invention is shown in FIG. 1 and includes a tower 1” (¶12)]; 
[See the position detection apparatus with components such as position detecting sensor 8, where sensor 8 detects the clearance between the tower and the blade tip (e.g.; monitoring the presence or absence of the tip within the defined clearance zone L): “a stationary sensor 8 is located on the tower that measures the blade clearance L as the blade passes its downward position. Such a sensor must be synchronized to measure the clearance L at precisely the correct moment.” “The actual sensor 8 that measures blade clearance can be any suitable type of sensor. It can be a laser device or an untrasonic sensor that measures the distance between the sensor and the object being sensed. A preferred embodiment of the tower clearance sensor is shown in FIG. 2.” (¶18)… “As the blades 4 rotate, they move around a path that includes a lowermost position. As the blades pass through their lowermost position, they are separated from the tower 1 by a tower clearance distance L as shown in FIG. 1. The blades tend to deflect in an out-of-plane direction in response to wind speed variations and structural response. As the blades deflect, their tower clearance L varies.” (¶14)];
“each one of the position detection components monitoring a discrete field of detection that is crossed by the turbine blades” “detect presence of the turbine blades crossing their respective field of detection” [See the system is collecting data via sensor 8, where the sensor 8 senses data regarding a field of detection within the field of view of a detector (e.g.; when the blade passes the sensor’s field of detection within the field of view of the sensor): “As the blades 4 rotate, they move around a path that includes a lowermost position. As the blades pass through their lowermost position, they are separated from the tower 1 by a tower clearance distance L as shown in FIG. 1.” (¶14)… “Rather than sensing the blade deflection around the entire rotation, it is possible to measure the deflection only as the blade passes the tower.” “a stationary sensor 8 is located on the tower that measures the blade clearance L as the blade passes its downward position.” (¶18)];
 “a deflection controller configured to: receive signals indicative of presence detections” “and Page 3 of 11File no.: P4002US02Serial no.: 16/945,135determine, from  processing of the signals” “according to the associated discrete fields of detection, the level of deflection of the turbine blades” [See the controller receives the sensed signal from the sensor (e.g.; presence or absence of the blade within the clearance zone L); then based on the sensed signal, the controller determines if the blade is too close to striking the tower (e.g.; determines the distance of the blade from the tower such that the distance is less than the clearance L); then based on determination that the blade is too close to the tower (associated field of detection), the controller determines that there is a blade deflection, and based on the blade deflection, the controller performs appropriate control actions: “The controller of the present invention uses the output from the blade deflection sensor to determine if the blade is in danger of striking the tower. If the controller determines that a tower strike is possible, then it takes some control action to avoid a tower strike. The control action could take several possible forms. The controller could pitch the blades if the turbine is a variable pitch machine.” (¶14)… “a stationary sensor 8 is located on the tower that measures the blade clearance L as the blade passes its downward position.” (¶18)… “Once the blade deflection has been measured, the controller” “compares the deflection to a predetermined operating envelope to determine if there is a risk of a tower strike.” “The blade's out-of-plane deflection and velocity are compared to an operating envelope as shown in FIG. 4. The operating envelope includes regions of various danger levels.” “in FIG. 4, there is a region of extreme danger when the blade deflection places the blade very close to the tower or when a combination of deflection and velocity indicate that the blade is moving toward the tower.” (¶20)];
“wherein at least one field of deflection is crossed by the turbine blades only when the turbine blades undergo a minimum level of deflection” [Examiner notes that claim in broadest reasonable interpretation, the limitation “only when the turbine blades undergo a minimum level of deflection” means that the blades cross a field of detection only when the blades experience a minimal deflection, where the minimal means when the blades just starts experiencing deflection.
See the system when the blades starts experiencing deflection starting with a minimum deflection, the blades cross the field of view (e.g.; measure the deflection only as the blade passes the tower when the blade passes the sensor’s field of detection within the field of view of the sensor): “As the blades 4 rotate, they move around a path that includes a lowermost position. As the blades pass through their lowermost position, they are separated from the tower 1 by a tower clearance distance L as shown in FIG. 1.” (¶14)… “Rather than sensing the blade deflection around the entire rotation, it is possible to measure the deflection only as the blade passes the tower.” “a stationary sensor 8 is located on the tower that measures the blade clearance L as the blade passes its downward position.” (¶18)], but doesn’t explicitly disclose, “the position detection apparatus comprising a plurality of position detection components, each one of the position detection components monitoring a discrete field of detection” “wherein the plurality of position detection components are configured to detect presence of the turbine blades crossing their respective field of detection;” “a deflection controller configured to: receive signals indicative of presence detections from the plurality of position detection components, and Page 3 of 11File no.: P4002US02Serial no.: 16/945,135determine, from the processing of the signals received from the position detection components according to the associated discrete fields of detection, the level of deflection of the turbine blades”
However, Mimeault discloses, “the position detection apparatus comprising a plurality of position detection components, each one of the position detection components monitoring a discrete field of detection” “wherein the plurality of position detection components are configured to detect presence” at “their respective field of detection;” [See the detection apparatus include plurality of detection components such as discrete detectors 52, 53, 54, 55; each one of the discrete detectors have different field of views as shown in figure 2 such that each one of the position detection components monitoring a discrete field of detection that results in plurality of field of detection (e.g.; plurality of FOA such as FOVA, FOAB, FOAC etc.). See each of the detector (e.g.; 53) monitoring in its field of detection (e.g.; FOVB) segments (e.g.; segment C). See each of one of the discrete fields of detection is associated to a different one of the position detection components (e.g.; FOVA associated with 52, FOVB associated with 53, FOVC associated with 54 etc.): “Referring to FIG. 2,” “the sensor configuration involves a plurality of discrete detectors 52, 53, 54, 55, each observing a respective fixed field of view FOVA through FOVD within a volume of space illuminated by the light source 51 and comprising objects A through D. Fields of view of the detectors are narrow or might be a combination of narrow and wide field of views” “The optical detector is as an example any of photodiodes, APD or PMT.” (¶52)… “A complete trace of a reflection/backscatter of the emitted light on the object in the environment is received and acquired using the optical detector.” (¶10)… “The field-of-view of two of the sub-detectors are shown as FOV1 and FOV2.” “where it will be located in the FOV1 of a sub-detector of optical detector 64. The multichannel LED object detection system will be able to detect its presence in FOV1 when it reaches the area of detection.” (¶57)];
“a deflection controller configured to: receive signals indicative of presence detections from the plurality of position detection components, and” “Page 3 of 11File no.: P4002US02Serial no.: 16/945,135processing of the signals received from the position detection components according to the associated discrete fields of detection,” [See the position detections components (e.g.; detectors 52, 53 etc.) detects in their respective field of view (e.g.; plurality of FOA such as FOVA, FOAB, FOAC etc.), and the controller (e.g.; data/signal processor 18 as shown in figure 1) receives and processes the signals indicative of the presence (e.g.; detection result within FOV) from the detectors: “An optical detector array 16 (or a plurality of optical detectors) associated with the LED light source 12 and an optical lens 30 collects the light emitted by the LED light source 12 and back-scattered by the objects A. The optical detector array 16 receives an echo back signal from an object in the FOV. Each pixel of the detector array 16 acts as a discrete detector with a specific field of view (FOV) and probes a specific portion of the illuminated scene.” (¶36)… “sensor configuration involves a plurality of discrete detectors 52, 53, 54, 55, each observing a respective fixed field of view FOVA through FOVD within a volume of space illuminated by the light source 51 and comprising objects A through D. Fields of view of the detectors are narrow or might be a combination of narrow and wide field of views as a trade-off between distance accuracy and number of detectors necessary.” (¶52)… “The field-of-view of two of the sub-detectors are shown as FOV1 and FOV2.” “where it will be located in the FOV1 of a sub-detector of optical detector 64. The multichannel LED object detection system will be able to detect its presence in FOV1 when it reaches the area of detection.” (¶57)], but doesn’t explicitly disclose, “a deflection controller configured to: receive signals indicative of presence detections from the plurality of position detection components, and Page 3 of 11File no.: P4002US02Serial no.: 16/945,135determine, from  processing of the signals received from the position detection components” “the level of deflection of the turbine blades”
However, Wan discloses, “a deflection controller configured to: receive signals indicative of presence detections from the plurality of position detection components, and Page 3 of 11File no.: P4002US02Serial no.: 16/945,135determine, from  processing of the signals received from the position detection components” “the level of deflection of the turbine blades” [See the controller receives presence detection data from plurality of detection components (e.g.; data received from the imaging units), and then determines a level of blade deflection (e.g.; amount of bending from the reference/desired position) from data corresponding to the detection components (e.g.; any data related to the imaging units detecting presence of the  “The processing unit processes the plurality of the captured light patterns from the imaging unit for inspection of deflection of the blade.” (¶6)… “processing the plurality of the captured light patterns from the imaging unit separately for inspection of deflection of the blade” (¶7)… “FIG. 9 illustrates” “chart 31 showing changes of flapwise coordinates of three spanwise positions on the blade 11 during rotation of the blade 11.” “curves 33, 34, 35 indicate changes of respective flapwise coordinates of three spanwise positions on the blade 11, which are generated by the scanning of three light dots during rotation of the blade 11. Each of the dots represents a coordinate point of the spanwise position on the blade 11 in one rotation cycle.” (¶44)… “the coordinates of the points, such as the points A and B, the points C and D, or the points E and F on the same curve 33, 34, or 35, which are obtained from the scanning of the same light dot in different rotation cycles, may be compared to reflect the position changes of the spanwise position on the blade 11” (¶45)… “the coordinates of the points on the different curves 33, 34 and 35, such as the points A, C and E, and the points B, D and F, which are obtained from the scanning of the different light dots in the same rotation cycle, may also be compared to reflect the status of the blade 11 during operation” (¶46)… “based on analysis of the position information inspected by the system 10, the deflection including flapwise bending and torsional twist of the blades 11 may be determined” (¶47)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the position detection apparatus that includes plurality of position detection components, where each position detection [Mimeault: “Fields of view of the detectors are narrow or might be a combination of narrow and wide field of views as a trade-off between distance accuracy and number of detectors necessary.” (¶52)], and in order to have an additional advantage of monitoring the health of the blades by inspect deflection of the blades [WAN: “inspect deflection of the blades of the wind turbines not only to verify the blade design with real field data but also evaluate the health of the blades during operation.” (¶3)].

Claim(s) 12:
	Regarding claim 12, Bosche, Wan, and Mimeault disclose all the elements of claim 11.
	Regarding claim 12, Bosche further discloses, “wherein the position detection components comprise a pulsed laser source and a sensor.” [See the sensor is a laser “A stationary sensor on the tower could include an ultrasonic, laser, or radar sensor that measures the blade passage distance each time a blade passes by the tower.” (¶5)… “a laser device or an untrasonic sensor that measures the distance between the sensor and the object being sensed.” (¶18)].

Claim(s) 13:
Regarding claim 13, Bosche, Wan, and Mimeault disclose all the elements of claim 11, but Bosche doesn’t explicitly disclose, “the position detection components are set at distinct angles relative to a horizontal plane.”
However, WAN discloses, “the position detection components are set at distinct angles relative to a horizontal plane.” [See each of the position detection components 20 and 19 are placed at a distinct angle as shown in figure 8 (i.e.; see the angle relative to the nacelle 14) relative to the horizontal plane of nacelle 14 (e.g.; if tower 13 is longitudinal Y axis, then nacelle 14 is the horizontal X axis): “the light projection unit 19 and the imaging unit 20 may be disposed unitarily, for example on the same supporting element” (¶35)… “the light projection unit 19 and the imaging unit 20 may be positioned on an external lower surface 32 of the nacelle 14.” (¶37)… “The processing unit 21 is configured to process the captured light patterns images from the imaging unit 20 determine position information” (¶32)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of placing the [WAN: “inspect deflection of the blades of the wind turbines not only to verify the blade design with real field data but also evaluate the health of the blades during operation.” (¶3)].

Claim(s) 14:
	Regarding claim 14, Bosche, Wan, and Mimeault disclose all the elements of claim 11, but Bosche does not explicitly disclose, “a first one of the fields of detection has a first spread angle, a second one of the fields of detection has a second spread angle, and wherein the first spread angle is different from the second spread angle.”
However, Mimeault discloses, “a first one of the fields of detection has a first spread angle, a second one of the fields of detection has a second spread angle, and wherein the first spread angle is different from the second spread angle.” [See the first field of detection FOVB has wider spread angle than the second field of detection FOVA (e.g.; field of view of 53 FOVB is wider than the field of view of 52 FOVA): “Referring to FIG. 2,” “the sensor configuration involves a plurality of discrete detectors 52, 53, 54, 55, each observing a respective fixed field of view FOVA through FOVD within a volume of space illuminated by the light source 51 and comprising objects A through D. Fields of view of the detectors are narrow or might be a combination of narrow and wide field of views as a trade-off between distance accuracy and number of detectors necessary.” (¶52)]; 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the first and second field of views where they have different spread angles taught by Mimeault with the system taught by Bosche, Wan, and Mimeault as discussed above. A person of ordinary skill in the position detection field would have been motivated to make such combination in order to increase the accuracy of measured position by using combination of detector with wider or narrower field of view as necessary [Mimeault: “Fields of view of the detectors are narrow or might be a combination of narrow and wide field of views as a trade-off between distance accuracy and number of detectors necessary.” (¶52)].

Claim(s) 15:
	Regarding claim 15, Bosche, Wan, and Mimeault disclose all the elements of claim 11.
	Regarding claim 15, Bosche further discloses, “the wind turbine further comprises a tower and a nacelle mounted to the tower,” [See the nacelle 2 is mounted to the tower 1 as shown in figure 1: “The wind turbine of the present invention is shown in FIG. 1 and includes a tower 1 with a nacelle 2 at the top of the tower 1.” (¶12)]; 
	“wherein the position detection apparatus is mounted under the nacelle” [See the position sensor 8 is located under the nacelle 2 as shown in figure 1: “a stationary sensor 8 is located on the tower that measures the blade clearance L as the blade passes its downward position.” (¶18)].

Claim(s) 16 (amended):
Regarding claim 16, Bosche discloses, “A method for monitoring a level deflection of turbine blades of a wind turbine comprising” [See the method for monitoring the level of blade deflection of wind turbine: “The controller of the present invention uses the output from the blade deflection sensor to determine if the blade is in danger of striking the tower. If the controller determines that a tower strike is possible, then it takes some control action to avoid a tower strike.” (¶14)… “a stationary sensor 8 is located on the tower that measures the blade clearance L as the blade passes its downward position” (¶18)… “Based on the blade's state within the operating map, the controller assigns a level of danger of a tower strike.” (¶21)… “Once the level of tower strike risk has been assessed, the controller takes the appropriate action.” (¶22)]; 
“each monitoring a discrete field of detection that is crossed by the turbine blades only when the turbine blades are undergoing deflection” “with each of the position detection components, detecting presence of the turbine blades crossing a corresponding field of detection;” [See the system is collecting data via sensor 8, where the sensor 8 senses data regarding a field of detection within the field of view of a detector (e.g.; when the blade passes the sensor’s field of detection within the field of view of the sensor): “As the blades 4 rotate, they move around a path that includes a lowermost position. As the blades pass through their lowermost position, they are separated from the tower 1 by a tower clearance distance L as shown in FIG. 1.” (¶14)… “Rather than sensing the blade deflection around the entire rotation, it is possible to measure the deflection only as the blade passes the tower.” “a stationary sensor 8 is located on the tower that measures the blade clearance L as the blade passes its downward position.” (¶18)];
“determining a level of deflection of the turbine blades” [See the controller receives the sensed signal from the sensor (e.g.; presence or absence of the blade within the clearance zone L); then based on the sensed signal, the controller determines if the blade is too close to striking the tower (e.g.; determines the distance of the blade from the tower such that the distance is less than the clearance L); then based on determination that the blade is too close to the tower, the controller determines the level of blade deflection (e.g.; danger levels corresponds to the measure of deflection level): “The controller of the present invention uses the output from the blade deflection sensor to determine if the blade is in danger of striking the tower” (¶14)… “a stationary sensor 8 is located on the tower that measures the blade clearance L as the blade passes its downward position.” (¶18)… “Once the blade deflection has been measured, the controller” “compares the deflection to a predetermined operating envelope to determine if there is a risk of a tower strike.” “The blade's out-of-plane deflection and velocity are compared to an operating envelope as shown in FIG. 4. The operating envelope includes regions of various danger levels.” “in FIG. 4, there is a region of extreme danger when the blade deflection places the blade very close to the tower or when a combination of deflection and velocity indicate that the blade is moving toward the tower.” (¶20)], but doesn’t 
However, Mimeault discloses, “a plurality of position detection components each monitoring a discrete field of deflection that is crossed” “the method comprising: with each of the position detection components, detecting presence” at “a corresponding field of detection;” [See the plurality of detection components such as discrete detectors 52, 53, 54, 55; each one of the discrete detectors have different field of views as shown in figure 2 such that each one of the position detection components monitoring a discrete field of detection that results in plurality of field of detection (e.g.; plurality of FOA such as FOVA, FOAB, FOAC etc.). See each of the detector (e.g.; 53) monitoring in its field of detection (e.g.; FOVB) segments (e.g.; segment C). See each of one of the discrete fields of detection is associated to a different one of the position detection components (e.g.; FOVA associated with 52, FOVB associated with 53, FOVC associated with 54 etc.): “Referring to FIG. 2,” “the sensor configuration involves a plurality of discrete detectors 52, 53, 54, 55, each observing a respective fixed field of view FOVA through FOVD within a volume of space illuminated by the light source 51 and comprising objects A through D. Fields of view of the detectors are narrow or might be a combination of narrow and wide field of views” “The optical detector is as an example any of photodiodes, APD or PMT.” (¶52)… “A complete trace of a reflection/backscatter of the emitted light on the object in the environment is received and acquired using the optical detector.” (¶10)… “The field-of-view of two of the sub-detectors are shown as FOV1 and FOV2.” “where it will be located in the FOV1 of a sub-detector of optical detector 64. The multichannel LED object detection system will be able to detect its presence in FOV1 when it reaches the area of detection.” (¶57)], but doesn’t explicitly disclose, “identifying which of the position detection components provides the presence detections; and” “determining a level of deflection of the turbine blades based on the identifying thereof.”
However, Wan discloses, “identifying which of the position detection components provides the presence detections; and” “determining a level of deflection of the turbine blades based on the identifying thereof.” [Examiner notes that in broadest reasonable interpretation, claim requires determining a position detection component that provide presence detection, and then claim requires that determining a level of detection based on identifying such that the system determines a blade deflection based on determining that a particular position detection component is detecting the presence. See the controller receives presence detection data from a detection component (e.g.; data received from a particular imaging unit), and then determines a level of blade deflection (e.g.; amount of bending from the reference/desired position) from data corresponding to the detection components (e.g.; any data related to the imaging unit that detects presence of the blades): “The processing unit processes the plurality of the captured light patterns from the imaging unit for inspection of deflection of the blade.” (¶6)… “processing the plurality of the captured light patterns from the imaging unit separately for inspection of deflection of the blade” (¶7)… “FIG. 9 illustrates” “chart 31 showing changes of flapwise coordinates of three spanwise positions on the blade 11 during rotation of the blade 11.” “curves 33, 34, 35 indicate changes of respective flapwise coordinates of three spanwise positions on the blade 11, which are generated by the scanning of three light dots during rotation of the blade 11. Each of the dots represents a coordinate point of the spanwise position on the blade 11 in one rotation cycle.” (¶44)… “the coordinates of the points, such as the points A and B, the points C and D, or the points E and F on the same curve 33, 34, or 35, which are obtained from the scanning of the same light dot in different rotation cycles, may be compared to reflect the position changes of the spanwise position on the blade 11” (¶45)… “the coordinates of the points on the different curves 33, 34 and 35, such as the points A, C and E, and the points B, D and F, which are obtained from the scanning of the different light dots in the same rotation cycle, may also be compared to reflect the status of the blade 11 during operation” (¶46)… “based on analysis of the position information inspected by the system 10, the deflection including flapwise bending and torsional twist of the blades 11 may be determined” (¶47)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the plurality of position detection components, where each position detection component monitors presence of a segments using a discrete field of detection/view such that each of the field of view is associated to a different position detection component taught by Mimeault, and the capability of receiving data related to presence detections from a particular position [Mimeault: “Fields of view of the detectors are narrow or might be a combination of narrow and wide field of views as a trade-off between distance accuracy and number of detectors necessary.” (¶52)], and in order to have an additional advantage of monitoring the health of the blades by inspect deflection of the blades [WAN: “inspect deflection of the blades of the wind turbines not only to verify the blade design with real field data but also evaluate the health of the blades during operation.” (¶3)].

Claim(s) 17:
	Regarding claim 17, Bosche, Wan, and Mimeault disclose all the elements of claim 16.
	Regarding claim 17, Bosche further discloses, “associating the level of deflection with a specific one of the turbine blades” [Examiner notes that the claim requires at least one blade such that the deflection is corresponding to at least one blade. Bosche teaches: See the system determines the blade deflection of a blade that has been deflected, where the level of deflection is associated with that blade: “The controller of the present invention uses the output from the blade deflection sensor to determine if the blade is in danger of striking the tower. If the controller determines that a tower strike is possible, then it takes some control action to avoid a tower strike.” (¶14)… “a stationary sensor 8 is located on the tower that measures the blade clearance L as the blade passes its downward position” (¶18)… “Based on the blade's state within the operating map, the controller assigns a level of danger of a tower strike.” (¶21)… “Once the level of tower strike risk has been assessed, the controller takes the appropriate action.” (¶22)].

Claim(s) 18:
	Regarding claim 18, Bosche, Wan, and Mimeault disclose all the elements of claim 16.
	Regarding claim 18, Bosche further discloses, “the wind turbine comprises a tower,” [See the tower 1 as shown in figure 1: “The wind turbine of the present invention is shown in FIG. 1 and includes a tower 1 with a nacelle 2 at the top of the tower 1.” (¶12)];
	“wherein the method further comprises establishing clearance between the turbine blades and the tower based on the determined level of deflection.” [See the system establishes a clearance between the blades and the tower based on the determined level of deflection such that after determining the level of deflection (e.g.; severity of deflection), the system determines a control signal to control the blades to establish a clearance between the blades and the tower in order to avoid striking the tower: “The controller of the present invention uses the output from the blade deflection sensor to determine if the blade is in danger of striking the tower. If the controller determines that a tower strike is possible, then it takes some control action to avoid a tower strike. The control action could take several possible forms. The controller could pitch the blades if the turbine is a variable pitch machine.” (¶14)… “a stationary sensor 8 is located on the tower that measures the blade clearance L as the blade passes its downward position.” (¶18)… “Once the blade deflection has been measured, the controller” “compares the deflection to a predetermined operating envelope to determine if there is a risk of a tower strike.” “The blade's out-of-plane deflection and velocity are compared to an operating envelope as shown in FIG. 4. The operating envelope includes regions of various danger levels.” “in FIG. 4, there is a region of extreme danger when the blade deflection places the blade very close to the tower or when a combination of deflection and velocity indicate that the blade is moving toward the tower.” (¶20)].

Claim(s) 19:
	Regarding claim 19, Bosche, Wan, and Mimeault disclose all the elements of claims 16 and 18.
	Regarding claim 19, Bosche further discloses, “the wind turbine comprises a tower,” [See the tower 1 as shown in figure 1: “The wind turbine of the present invention is shown in FIG. 1 and includes a tower 1 with a nacelle 2 at the top of the tower 1.” (¶12)];
	“wherein the method further comprises establishing clearance between the turbine blades and the tower based on the determined level of deflection.” [See the system establishes a clearance between the blades and the tower based on the “The controller of the present invention uses the output from the blade deflection sensor to determine if the blade is in danger of striking the tower. If the controller determines that a tower strike is possible, then it takes some control action to avoid a tower strike. The control action could take several possible forms. The controller could pitch the blades if the turbine is a variable pitch machine.” (¶14)… “a stationary sensor 8 is located on the tower that measures the blade clearance L as the blade passes its downward position.” (¶18)… “Once the blade deflection has been measured, the controller” “compares the deflection to a predetermined operating envelope to determine if there is a risk of a tower strike.” “The blade's out-of-plane deflection and velocity are compared to an operating envelope as shown in FIG. 4. The operating envelope includes regions of various danger levels.” “in FIG. 4, there is a region of extreme danger when the blade deflection places the blade very close to the tower or when a combination of deflection and velocity indicate that the blade is moving toward the tower.” (¶20)].
	“comparing the clearance with parameters;” [See the controller determines that the deflection of the blade is outside the range as shown in figure 4 (i.e.; based on the measured clearance L, determines the blade deflection, and checks if the deflection is within a level of danger envelope as shown in figure 4): “The controller” “uses the output from the blade deflection sensor to determine if the blade is in danger of striking the tower. If the controller determines that a tower strike is possible, then it takes some control action to avoid a tower strike.” (¶7)… “Based on the blade's state within the operating map, the controller assigns a level of danger of a tower strike.” (¶21)… “Once the level of tower strike risk has been assessed, the controller takes the appropriate action.” (¶22)];
	“identifying a faulty condition based on comparison of the clearance with the parameters; and triggering a corrective action to prevent the turbine blades to hit the tower.” [See when the controller determines that the deflection of the blade is outside the range as shown in figure 4 (i.e.; based on the measured clearance L, determines the blade deflection, and checks if the deflection is within a level of danger envelope as shown in figure 4), then the controller takes corrective actions (e.g.; pitching blades, yawing turbine, or applying brakes) based on the determined deflection: “The controller” “uses the output from the blade deflection sensor to determine if the blade is in danger of striking the tower. If the controller determines that a tower strike is possible, then it takes some control action to avoid a tower strike.” (¶7)… “Based on the blade's state within the operating map, the controller assigns a level of danger of a tower strike.” (¶21)… “Once the level of tower strike risk has been assessed, the controller takes the appropriate action.” “If there is a moderate risk of a tower strike, then the controller may give a measured response such as slowly pitching the blades, slowly yawing the nacelle, or applying a non-emergency stop.” (¶22)… “controller could pitch the blades if the turbine is a variable pitch machine.” “If the wind turbine has fixed pitch blades, then it may be possible to yaw the turbine in order to avoid a tower strike.” “A final control action that could be taken is to apply the brakes and stop the wind turbine entirely.” (¶7)].

Claim(s) 20:
	Regarding claim 20, Bosche, Wan, and Mimeault disclose all the elements of claims 16 and 18-19.
	Regarding claim 20, Bosche further discloses, “wherein the wind turbine comprises a nacelle mounted to the tower, a hub mounted to the nacelle, with the turbine blades mounted to the hub, and” [See as shown in figure 1, the wind turbine includes nacelle 2 mounted to the tower 1, a hub 3 mounted to the nacelle 2, and blades 4 mounted on the hub 3: “The wind turbine of the present invention is shown in FIG. 1 and includes a tower 1 with a nacelle 2 at the top of the tower 1.” “Attached to the nacelle 2 is a hub 3 with blades 4 attached to the hub for rotation therewith relative to the nacelle 2.” (¶12)]; 
	“wherein the corrective action comprises one of: altering pitch of at least one of the turbine blades; modifying blade load by modifying torque demand over the hub; modifying yawing of the nacelle; and applying a break on the hub.” [Examiner notes that the claim requires only one of 1. altering pitch of at least one of the turbine blades; 2. modifying blade load by modifying torque demand over the hub; 3. modifying yawing of the nacelle; and 4. applying a break on the hub. Bosche teaches 1. altering pitch of at least one of the turbine blades; 3. modifying yawing of the nacelle; and 4. applying a break on the hub. See when the controller determines if there is a deflection, and then takes a corrective action such as pitching blades, yawing turbine, and applying brakes: “The controller” “uses the output from the blade deflection sensor to determine if the blade is in danger of striking the tower. If the controller determines that a tower strike is possible, then it takes some control action to avoid a tower strike.” “controller could pitch the blades if the turbine is a variable pitch machine.” “If the wind turbine has fixed pitch blades, then it may be possible to yaw the turbine in order to avoid a tower strike.” “A final control action that could be taken is to apply the brakes and stop the wind turbine entirely.” (¶7)… “Once the level of tower strike risk has been assessed, the controller takes the appropriate action.” “If there is a moderate risk of a tower strike, then the controller may give a measured response such as slowly pitching the blades, slowly yawing the nacelle, or applying a non-emergency stop.” (¶22)].
Allowable Subject Matter
Claims 4 and 6 include allowable subject matter. 
Claim 4 is objected to as being dependent upon a rejected base claim (i.e.; claim 4 depends on rejected base claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is objected to as being dependent upon a rejected base claim (i.e.; claim 6 depends on rejected base claims 5 and 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive.
Applicant responds
(a)	Double patenting 
	Applicant files along the present response a Terminal Disclaimer which remedies the ground of nonstatutory double patenting rejection. 
	Accordingly, a withdrawal of the claim rejections of claims 1-5, 7-14 based on the ground of nonstatutory double patenting is respectfully requested.
(Pages: 7-8)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response. 
No Terminal Disclaimer is found to be filed with the amendments submitted on 10/13/2021. Therefore, the previously applied double patenting rejections are maintained and are updated based on the amendments. 
Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, the Double Patenting rejections as presented in the previous office action are maintained.

(b)	Claim rejections - 35 U.S.C. §103 
	Applicant points out that the teaching of Mimeault is limited to field of views (FOVA through FOVD) having no relationship between them, and thus providing no solution to determine if the same object is crossing these fields of views. It further provides no solution on communicating that information to a controller, and no solution on how the controller would perform reconciliation of the collected data.
	Thus, regardless of the teaching of Mimeault being combinable or not with the teachings of  Bosche and Latorre (with Applicant believing that Mimeault does not teach a plurality of detection components that may be combined with the teaching of Bosche and Latorre), none of the references teaches a deflection controller configured to "process the signals (indicative 
	Thus, a withdrawal of the rejection of claim 1 based on 35 U.S.C. §103 is respectfully requested.
(Pages: 8-9)

With respect to (b) above, Examiner appreciates the interpretative description given by Applicant in response. 
As described in the current office action, Mimeault teaches, position detection apparatus with plurality of components; each components detects at a discrete field of view detect presence of an object in the respective field of view; where each field of view is associated with different detection components. Mimeault further teaches a controller such as the data/signal processor 18 that processes the position detection signals received from the detection components according to their associated field of detection. Further Wan teaches a controller that receives presence or absence detection signals from the position detection components processes the signals to determine the deflection of the turbine blades.
Regarding the limitation, “at least one field of deflection is crossed by the turbine blades only when the turbine blades undergo a minimum level of deflection,” as described in the current office action, Examiner notes that claim in broadest reasonable interpretation, the limitation “only when the turbine blades undergo a minimum level of deflection” means that the blades cross a field of detection only when the blades experience a minimal deflection, where the minimal means when the blades just starts experiencing deflection. See Bosche teaches a system, when the blades starts 
Combination of Bosche, Latorre, Wan, and Mimeault teaches all the elements of claim 1.
Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, claims 1-20 are rejected under 35 U.S.C. 103 in view of the references as presented in the current office action.

	
(c)	Claim rejections - 35 U.S.C. §103 
	Amended claim 11 now recites that "at least one field of deflection is crossed by the turbine blades only when the turbine blades undergo a minimum level of deflection" which is, inter a/ia , new and not obvious in view of the references which has been successfully argued during the prosecution of the parent patent application. 
	Like argued before in relation with the rejection of former claim 1, the Office Action relies on Bosche as first reference to reject former claim 11. The Office Action recites that Bosche teaches detection of presence of the turbine blades with a stationary sensor 8 [that] is located in the tower [and] that measures the blade clearance L as the blade passes its downward position.
	As argued before, Mimeault does not teach or provide any suggestion of having discrete fields of detection comprising at least one that is intended that the monitored object would not to cross in normal condition (when not undergoing deflection). It, of course, does not suggest either nor provide any incentive to consolidate the signals resulting from detection in these two types of fields of detection (crossed when undergoing deflection and not crossed in normal condition). Thus, the teaching of Mimeault do not and cannot lead to a conclusion that claim 11 is obvious.
(Pages: 9-10)

With respect to (c) above, Examiner appreciates the interpretative description given by Applicant in response. 

Combination of Bosche, Wan, and Mimeault teaches all the elements of claim 11.
Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, claims 1-20 are rejected under 35 U.S.C. 103 in view of the references as presented in the current office action.

(d)	Claim rejections - 35 U.S.C. §103 
	It is clear in light of the reading of Bosche that the measurement of the clearance L must be made at a location always crossed by the turbine blade at the blade passes its downward position. Measuring a field of detection the blade may not cross would be opposed to that objective since it would not provide a value, a clearance L. Thus, the teaching of Bosche is opposed to that limitation of amended claim 11.
(Page: 9)

With respect to (d) above, Examiner appreciates the interpretative description given by Applicant in response. 
In broadest reasonable interpretation, claim limitation “detect a presence or absence of a corresponding one of the segments of the turbine blades crossing the field of detection” describes detecting presence of a segment of blade when the segment is crossing the field of detection. Claim requires only one of presence or absence and Bosche teaches detecting presence as required by the claim.
As described in the current office action, Bosche teaches, See the system is collecting data via sensor 8, where the sensor 8 senses data regarding a field of detection within the field of view of a detector (e.g.; when the blade passes the sensor’s field of detection within the field of view of the sensor) when the blades crossing the field of detection.

	Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, claims 1-20 are rejected under 35 U.S.C. 103 in view of the references as presented in the current office action.

(e)	Claim rejections - 35 U.S.C. §103 
	Regarding former claim 16…..Measuring a clearance L involves measuring a distance and thus an object, with is opposed to the hypothesis of Bosche teaching the monitoring of a field of detection crossed only when the turbine blades are undergoing deflection. Since the object of Bosche is to measure clearance at each passage of the blades, Bosche's field of detection is always crossed, regardless of the blade undergoing deflection or not, as depicted on Fig. 1 with one portion replicated below showing, through the relative height of the sensor 8 and the tip of the blade, that the sensor 8 measure the clearance L at each passage of the blade in front of the tower. It is therefore a logic conclusion that the rejection of former claim 16 based on Bosche teaching that aspect is ill-based and should thus be withdrawn.
	Furthermore, arguments provided before in relation with Mimeault on not teaching the monitoring of a single objects, and not teaching the consolidation of discrete signals into a determination of a level of deflection of blade turbines also apply to amended claim 16.
	
(Pages: 10-11)

With respect to (e) above, Examiner appreciates the interpretative description given by Applicant in response.
Regarding the limitation, “the monitoring of a field of detection crossed only when the turbine blades are undergoing deflection” as described in the current office action, Examiner notes that claim in broadest reasonable interpretation, the limitation “only when the turbine blades undergo a minimum level of deflection” means that the blades cross a field of detection only when the blades experience a minimal deflection, where 
Regarding claim 16, Mimeault teaches the limitation plurality of position detection components each monitoring a discrete field of deflection that is crossed and with each of the position detection components, detecting presence at a corresponding field of detection.
Regarding claim 16, Wan teaches determining level of deflection by processing the position detection signals received from the detection components.
Combination of Bosche, Wan, and Mimeault teaches all the elements of claim 1.
	Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, claims 1-20 are rejected under 35 U.S.C. 103 in view of the references as presented in the current office action.
	
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20070228262A1 - Object-detecting lighting system and method:
	Providing a visible-light source emitting visible light; connecting a source controller to the visible-light source; driving the visible-light source into emitting visible light in a predetermined mode; receiving a reflection/backscatter of the emitted visible 
US20200309092A1 - Wind-turbine tower to blade-tip measuring system:
	Method for estimating a blade-tip to tower distance in a wind turbine. A blade-deflection measuring system provides at least one blade-deflection signal indicative of the instantaneous blade shape, the blade-deflection signal being present when rotor angular position is equal to the detecting position and present when the rotor angular position is equal to a sensing position. The computational unit receives the blade-deflection signal when the rotor angular position is equal to the sensing position, the computational unit using the table to define a functional relationship between the blade deflection signal and a tip-tower clearance estimate, In addition, the tip-tower clearance estimate is transmitted to the turbine control system (¶13).
US20150322925A1 - A system and method for wind turbine sensor calibration:
	Providing an optical capture device towards the nacelle of the wind turbine tower; providing at least one light source at a location of the wind turbine distal from said optical capture device; for at least a portion of an operational cycle of the wind turbine, recording the position of said at least one light source as viewed by said optical capture device as an indication of the movement of a portion of the wind turbine between said nacelle and the location of said at least one light source; and providing said recorded indication of movement as a calibration input to a sensor system of the wind turbine. (¶7-¶10).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116